    Case 20-23223-MBK   Doc 48    Filed 05/16/21 Entered 05/17/21 10:57:26        Desc Main
                                 Document      Page 1 of 3




                                                           Order Filed on May 16, 2021
                                                           by Clerk
                                                           U.S. Bankruptcy Court
                                                           District of New Jersey




DATED: May 16, 2021
Case 20-23223-MBK   Doc 48    Filed 05/16/21 Entered 05/17/21 10:57:26   Desc Main
                             Document      Page 2 of 3
Case 20-23223-MBK   Doc 48    Filed 05/16/21 Entered 05/17/21 10:57:26   Desc Main
                             Document      Page 3 of 3




                                            /s/ Laura Egerman


                                                05/06/2021
